COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Annunziata
UNPUBLISHED



              FATHIMA WILSON
                                                                                MEMORANDUM OPINION*
              v.       Record No. 0475-20-1                                         PER CURIAM
                                                                                  NOVEMBER 10, 2020
              NORFOLK DEPARTMENT
               OF HUMAN SERVICES


                                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                                 Jerrauld C. Jones, Judge

                                 (B. Cullen Gibson, on brief), for appellant.

                                 (Erikka M. Massie; Bernard Pishko; Romy L. Radin, Guardian ad
                                 litem for the minor child; Office of the City Attorney; Radin Law,
                                 PLC, on brief), for appellee.


                       Fathima Wilson (mother) appeals the orders terminating her parental rights and approving

              the foster care goal of adoption. Mother argues that the circuit court erred by terminating her

              parental rights under Code § 16.1-283(C)(2) because termination was not in the child’s best interests

              and mother had substantially remedied the conditions requiring the child’s continued placement in

              foster care. Upon reviewing the record and briefs of the parties, we conclude that this appeal is

              without merit. Accordingly, we summarily affirm the decision of the circuit court. See Rule

              5A:27.




                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother is the biological parent to the child who is the subject of this appeal.2 The child

first entered foster care on April 30, 2015, after mother had been arrested for leaving the then

six-year-old child unsupervised.3 The Norfolk Department of Human Services (the Department)

offered services to mother, but she did not make sufficient progress for the child to be returned to

her care. On July 13, 2016, the child was placed with his paternal cousin.

       On October 20, 2017, the paternal cousin brought the child, who was almost nine years

old, to the Kempsville Center for Behavioral Health, where witnesses saw the paternal cousin

strike, choke, and curse at the child. The Department worked with the paternal cousin and the

child, who had been diagnosed with attention deficit disorder, disruptive mood disorder, and

oppositional defiant disorder. On January 10, 2018, however, the Department removed the child

from the paternal cousin’s home. Mother was unable to care for the child because she did not

have stable housing.



       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
           Father voluntarily terminated his parental rights to the child.
       3
         Mother testified that she had arranged for a babysitter to watch the child, but the
babysitter did not do so.
                                               -2-
       The Norfolk Juvenile and Domestic Relations District Court (the JDR court) entered an

emergency removal order and a preliminary removal order. The JDR court subsequently

adjudicated that the child was abused or neglected and entered a dispositional order.

       The Department discovered that the child was not taking his medications and his

individualized education program (IEP) at school had been canceled; therefore, the Department

referred him for a psychological evaluation, medication management, and individual therapy.

The Department was able to “put his IEP back in place.” The Department determined that the

child required a therapeutic foster home due to his special needs and behavior.

       Mother’s situation had not improved since the child previously entered foster care, so the

Department provided similar services and requested updated information. The Department

required mother to obtain and maintain stable housing and employment. The Department

referred mother for a psychological evaluation and parental capacity assessment, parenting

classes, medication management, and substance abuse treatment. The Department also arranged

for a reunification worker to assist mother as needed.

       Mother complied with some of the requirements. Mother was “regularly employed,”

although she changed jobs several times. In addition, she completed the psychological

evaluation and parental capacity assessment. Mother had been diagnosed with bipolar I disorder

and schizoaffective disorder, bipolar type (ruled out); she had a history of starting her medication

but not continuing to take them in the maintenance phase. Mother also participated in Second

Chances Relapse Prevention Group for substance abuse treatment; however, she admitted to the

social worker three or four months before the circuit court hearing that she continued to drink

wine on the weekends even though she knew that she should not do so because of her

psychotropic medications.




                                               -3-
       The Department also required mother to obtain and maintain stable housing, which

consistently was an issue while the child was in foster care. Mother had moved and was evicted

several times. Mother had been homeless and had lived in shelters, with friends, and transitional

housing. At the time of the circuit court hearing, she was living in transitional housing.

       Moreover, the Department discovered that mother had married a registered sex offender.

The Department explained to her that if she was married to a registered sex offender, the child

could not live with her. In February 2019, she reluctantly divorced him.

       The Department offered mother supervised visitation with the child. The Department

acknowledged that mother had a “very positive relationship” with the child and that they had a

“close bond.” The child, however, could be “manipulative,” and mother could “[s]ometimes”

redirect him appropriately and other times needed assistance.

       The Department continued to work with mother even after the child had been in foster

care for twelve months because it recognized that she was trying. Mother, however, was too

inconsistent and had not made progress, so in September 2019, the Department changed the

foster care goal to adoption. On October 4, 2019, the JDR court approved the foster care goal of

adoption. On January 10, 2020, the JDR court terminated mother’s parental rights. Mother

appealed the JDR court’s rulings. Although it did not normally do so, the Department reinstated

mother’s services after the JDR court terminated her parental rights because the social worker

believed that mother still needed them.

       On February 26, 2020, the parties appeared before the circuit court. The Department

questioned mother’s ability to care for the child because she did not have stable housing and

employment. Mother had “been in and out of shelters” and could not hold a steady job. Mother

was cooperative with the Department but inconsistent with services, including her medication

and individual therapy. The social worker testified that mother would “take two steps

                                                -4-
forward . . . [and] four backwards.” The social worker explained that despite all the services,

mother “still need[ed] to deal with her mental health, her substance abuse, housing, [and]

employment.”

       Alisha Taylor, a reunification worker with the Bair Foundation, had worked with mother

since May 2019. Taylor testified that mother was cooperative but continually struggled with

obtaining stable housing as she moved between emergency shelters, transitional housing, and

living with friends. Taylor talked with mother about budgeting and saving money for a security

deposit, but mother had “setbacks, lost jobs, . . . [and] some issues with health.” Taylor testified

that mother’s inability to secure housing was not just because of financial problems, but also

because of “mental health issues.”

       The Department presented evidence that the child needed structure and “substantial”

supervision. The child’s foster mother testified that the child had a “very busy” and “very tight”

schedule. He attended counseling once a week, and he had a tutor to help him with schoolwork.

The foster mother explained that the child was doing better in school academically and

behaviorally; however, he could “absolutely be a handful outside of school” because he would

wander off and take things. The foster mother testified that the child needed “full-time care”

because he could not be unsupervised even though he was eleven years old.

       At the conclusion of the Department’s evidence, mother moved to strike, which the

circuit court denied. Mother testified about her employment history and explained that she had

started her most recent job two weeks before the circuit court hearing. She had worked at one

job from July 2018 until April 2019, and then had obtained another job where she worked until

January 2020. Mother explained that she had some reactions to her medicine, which caused her

to be “sleepy” at work, and she was late for work occasionally due to transportation issues.




                                                -5-
       Mother testified that she was saving her money and expected to be able to obtain housing

very soon. She also hoped to have assistance with the child from “different agencies” or

“different associations.” Mother anticipated having someone stay with the child in the afternoon

and coordinate his schedule; however, she admitted that she was “new to this” and unsure of

exactly what she needed. Mother recognized that she may need to change her shift at work if she

had custody of the child. She currently worked the midnight shift at work, but there was an open

position on the daytime shift that she could apply for after she completed the necessary training.

       Mother testified that she took her prescribed medication and participated in individual

therapy and group therapy.4 She also stated that she completed the parenting classes. Mother

presented her certification of completion with the Second Chances Relapse Prevention Group

program and denied drinking wine except during holidays. She claimed to have been “clean” of

narcotics for more than twelve years.

       When asked about her ex-husband, mother testified that they married in 2012 but did not

live together. After they married, she discovered that he was a sex offender. She did not want to

divorce him but did so because the Department told her that the child could not live with her if

she was still married to a sex offender.

       Mother described her relationship with the child as very close. She acknowledged that

the child “might have his moments,” and she had had “to correct him.” She also admitted that at

times the child did not listen to her, and she had to get assistance from the reunification worker.

Mother asked the circuit court for “another chance” until she could secure stable housing, which

she expected to obtain quite soon.




       4
         Mother admitted that her health insurance had lapsed between 2016 and 2018, and she
required the Department’s assistance to obtain new medication.
                                               -6-
       After hearing all the evidence and arguments, the circuit court terminated mother’s

parental rights under Code § 16.1-283(C)(2) and approved the foster care goal of adoption. This

appeal followed.

                                            ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Mother argues that the circuit court erred in terminating her parental rights under Code

§ 16.1-283(C)(2), which states that a court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed 12 months
               from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

       “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the

parent to make reasonable changes.” Yafi, 69 Va. App. at 52 (quoting Toms v. Hanover Dep’t of

Soc. Servs., 46 Va. App. 257, 271 (2005)).

       Mother contends that she substantially remedied the conditions that led to the child’s

continued foster care placement. Mother emphasizes that she had a job, completed the parenting


                                                -7-
classes and the Second Chances program, took her prescribed medication, and attended

individual and group therapy. Mother admits that housing remained an issue but asserts that

termination was not in the child’s best interests because of their close bond.

       The circuit court acknowledged mother’s love for the child; however, it also found that

mother had not been able to obtain and maintain stable housing. The circuit court further found

that mother had “made progress, that she ha[d] advanced on certain levels” but doubted that she

would have resolved the remaining, outstanding issues by the time she had stated. The circuit

court noted that mother had been employed in her new job for only two weeks at the time of the

hearing and that other barriers, such as transportation, remained. In addition, after hearing the

testimony about mother’s ex-husband being a sex offender and about how mother only

“grudgingly” divorced him, the circuit court questioned “what kind of judgment . . . [she] used

and will use or would use in the future insofar as [the child] is concerned.” The circuit court

concluded that despite the numerous services offered by the Department, mother was unable, not

unwilling, to remedy substantially the conditions that led to the child’s continued foster care

placement.

       The child had been in and out of foster care since 2015, with the most recent removal in

January 2018. He had behavioral and mental health concerns that required constant supervision

and structure. The evidence proved that mother was not ready, or able, to meet the child’s needs.

“It is clearly not in the best interests of a child to spend a lengthy period of time waiting to find

out when, or even if, a parent will be capable of resuming his [or her] responsibilities.” Tackett

v. Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v.

Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)). Considering the totality of the




                                                 -8-
evidence, we cannot say that the circuit court erred in terminating mother’s parental rights under

Code § 16.1-283(C)(2) and approving the foster care goal of adoption.5

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                         Affirmed.




       5
         With respect to mother’s appeal of the order approving the foster care goal of adoption,
“[o]ur decision to affirm the termination order necessarily subsumes this aspect of [her] appeal
because a preponderance-of-the-evidence standard governs judicial modifications of foster care
plans.” Toms, 46 Va. App. at 265 n.3.
                                                -9-